PER CURIAM. This action arose as a consequence of a petition for writ of habeas corpus filed by plaintiff to enforce visitation rights given her under an Indiana divorce decree. The issues were joined upon the filing of the return and reply; evidence was heard and briefs submitted. The Court ordered that petitioner have custody at certain specific times and imposed certain conditions on petitioner’s custody. The appeal is from that order. Neither respondents nor petitioner has questioned the jurisdiction of this Court to review an order entered in a habeas corpus proceeding. Determination of that issue is a prerequisite to our taking Jurisdiction. Supreme Court Rule 302 (a) provides: “Appeals from final judgments of circuit courts shall be taken directly to the Supreme Court ... (3) in cases of habeas corpus.” That rule has been most recently interpreted in Knizik v. Quick, 107 Ill App2d 88, 246 NE2d 43. (See also Ill Const art VI, § 5) and by this Court in People ex rel. Strand v. Harnetiaux, 123 Ill App2d 471, — NE2d —, filed May 25,1970. We, therefore, conclude that this Court is without jurisdiction to hear the appeal of this Cause and transfer it to the Supreme Court pursuant to Rule 365. Appeal transferred to the Illinois Supreme Court.